Title: From James Madison to Eliza House Trist, 31 January 1790
From: Madison, James
To: Trist, Eliza House


New York Jany. 31. 1790. I wrote last week a letter accompanying the favor for Mrs. Ross, which I put into the hands of Mr. Bailey. He was to have returned to Philada. in the course of the week, but I find he is still here, and may possibly be still longer detained. He expects however to set out tomorrow morning. Mr. Randolph is not yet arrived. We have heard of his being in Philada. and expect him every moment. If his stay should be considerable here, I [am] afraid he will not be so well off for quarters as would have been the case if he had sent before him some commission on that subject. He will not be able to get admittance into our family, nor can I give him recommendations to any other place. The town is unusually full at this particular moment; the Legislature of the State being added to the federal Stock of guests. As Mrs. Randolph is not with him, all this is of the less consequence. I do not know that it is yet decided whether Mr. Jefferson is to remain in America, or return to France. I pray for the former destination both for public & private reasons. When he calls on you, which will be now in a few weeks I hope, I must request you to trouble him with my pedometer, which I forgot to ask for when in Philada. I hope this will find you retaining good health, & Mrs. House restored to it. Adieu
Js. Madison Jr
